Plexus Corp.
Summary of Board Compensation – 11/17/05
(outside directors)

                 
 
  FY2006
  FY2005

 
  (Effective 1/06)
  (Effective 11/04)

 
               
Cash Compensation
               
 
               
Board Meetings
               
 
               
Annual Retainer Fee
  $ 26,000   $ 25,000
 
               
Meeting Fee — in person / not in person
  $ 2,000 / $1,000   $ 2,000 / $1,000
 
               
Committee Compensation
               
 
               
Audit
               
 
               
Chairman Retainer
  $ 9,000   $ 7,500
 
               
Committee Meeting Fee (including Chairman’s participation in periodic conference
calls with auditors to review financial disclosures) - in person / not in person
  $ 1,000 / $500   $ 1,000 / $500
 
               
Compensation
               
 
               
Chairman Retainer
  $ 5,000   $ 5,000
 
               
Committee Meeting Fee - in person / not in person
  $ 1,000 / $500   $ 1,000 / $500
 
               
Nominating & Corp Governance
               
 
               
Chairman Retainer
  $ 5,000   $ 5,000
 
               
Committee Meeting Fee - in person / not in person
  $ 1,000 / $500   $ 1,000 / $500
 
               
Directors are also reimbursed for their travel expenses for attending meetings.
No compensation for board service is paid to directors who are full-time
executive officers or employees of the Company.
               
 
               
Directors who are not officers or employees were eligible in 2005 for stock
option awards under the 1995 Directors’ Stock Option Plan; no further options
may be granted thereunder after December 31, 2004. Directors are now eligible to
participate in awards under the 2005 Equity Incentive Plan. :
               
 
               

